         Case 1:19-cr-00373-PGG Document 74 Filed 11/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                   :

              v.                           :             S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI                           :

            Defendant.             :
___________________________________

           DEFENDANT MICHAEL AVENATTI’S NOTICE OF MOTION
              TO DISMISS COUNT THREE OF THE SUPERSEDING
             INDICTMENT FOR FAILURE TO STATE AN OFFENSE,
              AND BECAUSE 18 U.S.C. 1346 IS VAGUE-AS-APPLIED

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law,

defendant Michael Avenatti, pursuant to Fed.R.Crim.P. 12 and the Fifth Amendment to the

Constitution, will move this Court, before the Honorable Paul G. Gardephe at the United States

Courthouse, 500 Pearl Street, Courtroom 705, New York, New York 10007, for an Order

dismissing Count Three of the Superseding Indictment, which charges him with honest

services wire fraud, in violation of 18 U.S.C. §§1343 and 1346.

Dated: November 15, 2019

                                                  Respectfully submitted,

                                           By:    /s/Scott A. Srebnick
                                                  Scott A. Srebnick, P.A.
                                                  201 South Biscayne Boulevard, #1210
                                                  Miami, FL 33131
                                                  Telephone: (305) 285-9019
                                                  Facsimile: (305) 377-9937
                                                  E-Mail: Scott@srebnicklaw.com
         Case 1:19-cr-00373-PGG Document 74 Filed 11/15/19 Page 2 of 2



                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
